Citation Nr: 9922511	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  97-03 738A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim for entitlement to service 
connection for a psychological disorder variously diagnosed.


REPRESENTATION

Appellant represented by:	Hugh F. "Trey" Daly, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


INTRODUCTION

The veteran had active service from June 1960 to May 1962 and 
from July 1962 to August 1963.

This appeal arises from a decision by the Cleveland, Ohio, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
new and material evidence had not been submitted to reopen 
the veteran's claim.  In February 1999 the case was remanded 
to clarify the veteran's hearing request.


FINDINGS OF FACT

1.  In a June 1994 decision, the Board of Veterans Appeals 
(Board) denied service connection for an inadequate 
personality and bipolar affective disorder.

2.  Evidence submitted or secured since the June 1994 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim.

3.  The veteran experienced psychiatric symptoms during 
active military service; these symptoms are similar to those 
demonstrated since his separation from service.


CONCLUSIONS OF LAW

1.  The unappealed June 1994 decision of the Board, denying 
the veteran's claim of entitlement to service connection for 
a psychiatric disorder, is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998).

2.  New and material evidence has been received to reopen the 
veteran's claim for entitlement to service connection for a 
psychiatric disorder.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156(a) (1998).

3.  A bipolar disorder was incurred during active military 
service.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 1991); 38 
C.F.R. §§ 3.102, 3.303(a), 3.306 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence to Reopen a Claim

The Board denied service connection for a psychiatric 
disorder in a June 1994 decision and the veteran did not 
appeal.  

The United States Court of Appeals for the Federal Circuit 
(Court of Appeals), has stated that 38 U.S.C.A. § 7104(b) 
confers jurisdiction on the Board to consider previously 
adjudicated claims only if new and material evidence has been 
presented.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  The Court of Appeals also stated that, as a 
jurisdictional matter, the question of whether new and 
material evidence had been submitted may be raised at any 
time during proceedings by any party or the tribunal, and 
must be adjudicated before addressing the merits.  Id.  
Accordingly, the Board finds that it must first determine 
whether new and material evidence has been presented.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  Thus, the Board must perform a three-step analysis 
when a veteran seeks to reopen a claim based on new evidence.  
Winters v. West, 12 Vet App 203 (1999).  See Hodge v. West, 
155 F.3d 1356, 1362 (Fed. Cir. 1998) (overruling the test set 
forth in Colvin v. Derwinski, 1 Vet. App. 171 (1991), which 
stated that "new" evidence was "material" if it raised a 
reasonable possibility that, when viewed in the context of 
all the evidence, the outcome of the claim would change); 
Elkins v. West, 12 Vet App 209 (1999) (stating that, after 
Hodge, new and material evidence may be presented to reopen a 
claim, even though the claim is ultimately not well 
grounded).

First, the Board must first determine whether the evidence is 
new and material.  Winters.  According to VA regulation, "new 
and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  This 
definition "emphasizes the importance of the complete record 
for evaluation of the veteran's claim."  Hodge, 155 F.3d at 
1363.  In determining whether evidence is "new and material," 
the credibility of the new evidence must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992); Evans, 9 Vet. App. 
at 283; but see Duran v. Brown, 7 Vet. App. 216, 220 (1994) 
("Justus does not require the Secretary to consider the 
patently incredible to be credible").

Second, if the Board determines that new and material 
evidence has been produced, immediately upon reopening the 
case, the Board must determine whether, based on all the 
evidence of record, the reopened claim is well-grounded 
pursuant to 38 U.S.C.A. § 5107(a).  Winters.

Finally, if the claim is well grounded, the Board may proceed 
to evaluate the merits of the claim after ensuring that VA's 
duty to assist has been fulfilled.  Id.
Service connection was denied in a rating decision dated in 
December 1984 because there was no evidence of a nervous 
disorder during service or within one year thereafter.  

Evidence before the Board at the time of the June 1994 
decision consisted of the veteran's service medical records 
for his first term of service.  The records are negative for 
psychopathology.  The reports of medical history for purposes 
of separation, dated in April and May 1962 included 
complaints of "depressive" feelings; however the April and 
May 1962 separation physical examinations were negative for 
findings or comments regarding a psychiatric condition.  
During his second period of service, the veteran, in June 
1963, was referred to the psychiatric clinic by his command 
because of a downhearted attitude.  The physician found that 
the veteran had an inadequate personality that was a life-
long defect manifested by poor judgment, ineptness and social 
incompatibility.  He further found that the Army did not have 
psychiatric treatment that would be effective.  He 
recommended that the veteran be separated administratively.  
In July 1963 the veteran was seen after he attempted to jump 
from a third story window while intoxicated.  The physician's 
impression was suicidal tendencies.  He was hospitalized for 
5 days and the discharge diagnosis was inadequate 
personality.  The day following hospital discharge, he 
underwent a separation physical examination.  An inadequate 
personality was diagnosed. 

A November 1964 VA rating examination report was negative for 
complaints, symptoms or findings regarding a psychological 
condition.  A February 1968 VA hospitalization was for 
treatment of schizophrenic reaction, and a July 1969 VA 
hospitalization was for treatment of an emotionally unstable 
personality.  A November 1973 VA hospitalization was for 
treatment of alcoholism.  VA hospitalization in March 1974 
was for alcohol addiction.  VA treatment notes dated from 
April to December 1981 concern physical conditions and 
treatment for substance abuse.  A July 1984 VA discharge 
summary states that the veteran engaged in disruptive 
behavior during a hospitalization for alcohol dependence.  He 
was transferred to the psychiatric ward and responded well to 
Lithium.  The diagnoses were bipolar disorder and alcohol 
dependence.  

A July 1987 Social Security Administration evaluation 
contained the diagnoses of alcohol abuse and bipolar 
disorder.

VA treatment notes dated from November 1986 to August 1987 
and December 1989 to February 1991 are negative for evidence 
or opinions linking the veteran's psychiatric condition to 
his active service.   

During the veteran's personal hearing in May 1992 he 
testified that he rejoined the Army in June 1962 and was sent 
to Germany late that year.  He felt that the people in his 
new unit were looking at him and making remarks about him.  
He was suicidal, depressed and nervous.  He attempted to jump 
out a window, and probably would have if another soldier had 
not grabbed him.  He had a nervous breakdown in 1968 while 
going through a divorce.  He was there three weeks and then 
escaped.  He was hospitalized again in Florida.  He was 
treated in a locked ward by the VA in 1967 or 1968.  His 
current diagnosis was bipolar disorder.

Pertinent evidence received subsequent to the June 1994 Board 
decision includes a February 1989 psychiatric examination 
report from Xavier University noting that the veteran had a 
mixed bipolar disorder, alcohol dependence in remission for 
three months and a possibility of organicity indicated by 
memory impairment.  The examiner did not offer an opinion 
regarding the onset of the bipolar disorder.

A December 1995 letter from the veteran's sister stated that 
he was changed when he returned from active service.  She 
believes that the service changed him.  He was more agitated 
and easily angered after service than before.  

A February 1997 psychiatric evaluation report from Dr. 
Kenneth J. Manges was to the effect the behavior that the 
veteran displayed in 1963 was consistent with his behavior in 
1989 that resulted in a diagnosis of bipolar disorder.  He 
noted that the veteran either had no psychiatric disability 
during his first enlistment or that he had a disability that 
was in remission at that time.  He stated that it appeared 
that the veteran's condition was caused by and deteriorated 
as a result of conflicts and distress over his assignment 
along with substance abuse and confrontations with other 
enlisted men.  Dr. Manges' opinion was based on psychological 
tests given the veteran, an interview with the veteran, and a 
review of the Social Security Administration evaluation and 
the veteran's service medical records.  Dr. Manges concluded 
that the veteran's current mental impairment was more likely 
than not the same as that he experienced in service.  He 
added that the veteran's bipolar disorder may have been in 
remission and was aggravated by service in 1963 and that his 
current condition was a bipolar disorder of moderate 
impairment.

During the veteran's personal hearing in October 1997 he 
reviewed his service, stating that he had no problems prior 
to service and only a few altercations during his first 
enlistment.  He related his feelings that people were looking 
at him and talking about him during his tour in Germany.  He 
got depressed over not getting along and one night he wanted 
to die and tried to jump out a window.  He was hospitalized.  
He was discharged because of his emotional problems.  He 
stated that he felt that he was mistreated in service and 
that that caused his nervous problem.
The veteran testified that he deliberately wrecked his car 14 
months after his separation because he wanted to end it all.  
He has been treated for mental problems frequently since 
1964.  The diagnosis of bipolar disorder, manic-depressive 
has been made several times.  The veteran stated that he was 
unemployed and had been receiving Social Security 
Administration benefits since 1989 because of a nervous 
disorder.  He cannot get along with people in the workplace 
or society.  

A February 1998 VA psychiatric examination report states that 
the veteran denied current symptoms consistent with a bipolar 
disorder.  The examiner reviewed the service medical records 
and the reason for the veteran's separation.  He opined that 
there was a possibility that the veteran's behavior in 1963 
was consistent with an early manifestation of bipolar 
disorder.  His diagnoses included bipolar disorder, mixed by 
history, currently stable.  

Analysis

The evidence received since the Board's 1994 decision is new, 
as it was not before the Board in June 1994.  This evidence 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).  
The evidence purports to establish a nexus between 
psychopathology noted in service, and the veteran's present 
disability.  The Board concludes that new and material has 
been submitted to reopen the claim.  

Because new and material evidence has been submitted, the 
case is reopened and the Board must now consider the claim 
based on all the evidence of record.  As discussed above, 
immediately upon reopening a claim, the Board must determine 
whether, based on all the evidence of record, the reopened 
claim is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
See Winters.  A well-grounded claim is plausible, meritorious 
on its own, or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990); Moreau v. Brown, 9 Vet. 
App. 389, 393 (1996).  For purposes of determining whether a 
claim is well grounded, the Board presumes the truthfulness 
of the supporting evidence.  Robinette v. Brown, 8 Vet. App. 
69, 77-78 (1995); King v. Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498 (1995).

The medical examiners are in agreement that the veteran 
currently has a bipolar disorder.  The examination report by 
Dr. Manges clearly states that the veteran's current mental 
impairment was more likely than not the same that he 
experienced in service was.  He added that the veteran's 
bipolar disorder may have been in remission and was 
aggravated by service in 1963 and that his current condition 
was a bipolar disorder of moderate impairment.  The February 
1998 VA examiner agreed that there was a possibility that the 
veteran's behavior in service was consistent with an early 
manifestation of his bipolar disorder.  

After reviewing the evidence, the Board finds that the 
veteran's claim is indeed well grounded.  38 U.S.C.A. § 
5107(a); 38 C.F.R. § 3.102; Epps v. Gober, 126 F.3d 1464, 
1468 (1997).  Therefore, the Board may proceed to evaluate 
the merits of the claim. 

The Board finds that the claimant has been given adequate 
opportunity to submit evidence or argument on this issue and 
will not be prejudiced by the Board's current consideration 
of his claim.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  The Board is also satisfied that all relevant facts 
have been properly and sufficiently developed to address the 
issue at hand.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b).  Only such conditions as are recorded in 
examination reports are to be considered as noted.  38 C.F.R. 
§ 3.304(b).  A preexisting injury or disease is considered 
aggravated by military service where there is an increase in 
disability during service, absent a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

In the instant case there is no medical disagreement that the 
veteran has a current bipolar disorder.  The VA examiner 
stated that it is possible that the veteran's in-service 
behavior was an early manifestation of his bipolar disorder.  
Dr. Manges conducted a thorough review of the records and 
tested and interviewed the veteran.  He has made a definite 
link between the veteran's current bipolar disorder and his 
behavior during service.  His only question has been whether 
a pre-existing condition was aggravated in service or whether 
a psychiatric condition was first manifest in service, and he 
appears to have found that the former was the case.

In consideration of all the evidence of record, and resolving 
all doubt in the veteran's favor, the Board finds that the 
evidence supports service connection for a bipolar disorder.  
38 U.S.C.A. § 5107(b).


ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, entitlement to service connection for a 
bipolar disorder is granted.



		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals


 

